Citation Nr: 1328992	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  13-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1. Entitlement to an effective date prior to April 2, 2012, for the award of service connection for nerve damage of the left upper extremity.

2. Entitlement to an effective date prior to April 2, 2012, for the award of service connection for erectile dysfunction.

3. Entitlement to an effective date prior to April 2, 2012, for the award of special monthly compensation.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.  Connolly, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to November 1970. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision in which  service connection for nerve damage upper left extremity was granted and an evaluation of 20 percent was assigned effective April 2, 2012; service connection for erectile dysfunction was granted and an evaluation of 0 percent was assigned as of effective April 2, 2012; entitlement to special monthly compensation based on loss of use of creative organ was granted and made effective from April 2, 2012; and service connection for sleep apnea was denied.  In May 2013, a notice of disagreement was received as to the issues of the proper effective dates for the first three issues, and as to the denial of the fourth issue. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory portion of this decision, in a January 2013 rating decision, service connection for nerve damage of the upper left extremity was granted with an evaluation of 20 percent effective April 2, 2012; service connection for erectile dysfunction was granted with an evaluation of 0 percent effective April 2, 2012; entitlement to special monthly compensation based on loss of use of creative organ was granted from April 2, 2012; and service connection for sleep apnea was denied.  In May 2013, a notice of disagreement was received from the  Veteran, which was forwarded to the Board, as to the issues of the proper effective dates for the first three issues, and as to the denial of the fourth issue.  With regard to the effective date of service connection for nerve damage upper left extremity, the Veteran also asserts that there was CUE in the assignment of the April 2, 2012 effective date.  The Board finds that a statement of the case must be issued.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issue of : (1) whether an effective date prior to April 2, 2012 for service connection for nerve damage of the left upper extremity is warranted, including whether there was CUE in the assignment of this effective date; (2) whether an effective date prior to April 2, 2012 for service connection for erectile dysfunction is warranted; (3) whether an effective date prior to April 2, 2012 for entitlement to special monthly compensation; and (4) entitlement to service connection for sleep apnea; in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on any issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



